Citation Nr: 1131013	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  06-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a rating decision of June 2005 by the VA Regional Office (RO) in Oakland, California.

The Veteran requested a Travel Board hearing but withdrew his request in October 2007.

The claim was previously remanded by the Board in March 2010.  The requested development has been completed and the claim is ready for appellate review.


FINDINGS OF FACT

PTSD is manifested by symptoms that include anger, depression, sleep disturbance, isolation behaviors, hypervigilance, startle response, isolation behaviors, impaired short-term memory, occasional flashbacks, suicidal thoughts without plans, intrusive recollections, and Global Assessment of Functioning (GAF) scores ranging from 50-72 that result in no more than reduced reliability and productivity; the psychiatric disorder does not result in occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under VCAA by letter dated in March 2010.  Thus, VA's duty to notify in this case has been satisfied.  The Board notes that the notice letter was not provided until after the initial rating decision.  However, the notice was provided as a result of a prior Board remand.  Moreover, after the notice was provided, the Veteran submitted additional evidence and the claim was readjudicated in a Supplemental Statement of the Case of May 2011.  Accordingly, any timing deficiencies have not been prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, available service, VA and private treatment records have been obtained.  We also note that the appellant has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1.  The Board finds that the appellant's disability has not significantly changed and that a uniform rating is appropriate.

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).

The General Rating Formula provides a 10 percent evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2010).  A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

Private treatment records of January 2005 note the Veteran reported problems with depression, flashbacks of Vietnam, tearfulness and angry outbursts.  In January 2004, he reported he was doing fine, was now retired and was happy so far.  Records of June 2004 note he reported doing fine and was very happy with life.

An initial intake assessment of February 2005 form the Veteran's treating Social Worker, R.K.F., notes the Veteran reported poor sleep, intrusive thoughts of Vietnam and being easily angered and depressed.  Mental status examination  showed he was neatly groomed and casually dressed.  Eye contact was good and he was cooperative but somewhat guarded.  Affect was somewhat depressed.  Speech was clear with no noticeable defect.  Thoughts were clear and appropriately connected.  He was oriented in all spheres.  Judgment was good and insight was fair.  The ability to concentrate and focus attention were fair.  Long term memory was fair and he reported some problems with short term memory.  He denied any suicidal or homicidal ideations.  His GAF score was assessed at 50 with 55 being the highest in the prior year.  

A March 2005 VA examination report notes that the Veteran reported hypervigilance.  He stated that his wife tells him he gets agitated in his sleep and he thinks he is having nightmares but is not sure.  Mental status examination noted the appearance and psychomotor activity were within normal limits.  The Veteran's manner was friendly and cooperative.  Speech was within normal limits.  He appeared to be euthymic, reporting he had been calm lately.  Thought process was clear with no indication of hallucinations or delusions.  He was oriented times three except he said it was the 22nd instead of the 23rd.  He did serial sevens easily.  He remembered three out of three before and after a delay.  He reported his memory is slipping somewhat but was still pretty good in general.  His judgment was intact and he had some insight.  He reported daily memories and thoughts of Vietnam and has dreams twice a month.  He has occasional flashbacks with triggers such as helicopters or smells of diesel.  He is mildly detached form society in general.  His affect was somewhat dulled.  His feelings about the future were hopeful and positive.  He reported problems with his anger and with insomnia.  He had an overactive startle response.  He was assessed a GAF score of 61.  The examiner noted that his PTSD symptoms were pretty mild and they only interfere somewhat with the social sphere of his functioning.

A January 2006 letter from R.K.F. notes that the Veteran is often depressed and agers easily.  Almost all social contact is with the immediate family.  He makes no new friends and appears not to have the intention of making any.  He is estranged from his siblings and others in the family.  He has daily intrusive thoughts of Vietnam.  He has difficulty focusing attention and often cannot tackle complex commands.  He noted all aspects of his life seem to be affected by his Vietnam experience.  

VA outpatient treatment records of August 2006 and December 2006 note the veteran's PTSD to be stable.

The Veteran was afforded another VA examination in March 2007.  At the time, he endorsed difficulty sleeping and being guarded at night.  He reported that he was a fireman for 30 years and is now retired.  Mental status examination showed the Veteran was dressed in clean, casual clothing.  He was open and disclosing of himself.  His cognitive functioning appeared adequate with some effort on his part.  He was oriented times three.  His intelligence was estimated to be average.   His speech was clear and understandable.  His attention span jumps at times and gives him difficulty when he is reading or attempting to remember a set of steps in a plan.  He described his mood as even keeled at times and very impatient at others.  His impulse control was good.  His affect was serious.  Thought process and associations were appropriate.  He denied hallucinations and delusions.  He had some insight as to his own situation.  He has had suicidal thoughts in the past and felt sorry for himself, although he has no present plans.  He is not a homicidal risk.  He was assessed a GAF score of 53.  

VA outpatient treatment records of September 2007, October 2007, May 2008, October 2008 and March 2009noted the Veteran's PTSD to be stable.  In April 2009 his GAF score was noted to be 72.  In July 2009, he reported short term memory loss.  

In an October 2007 letter, R.K.F. stated that the Veteran was depressed with passive thoughts of suicide although he denied any plan or intent.  Short term memory is impaired and often causes him problems.  The ability to focus concentration is impaired and affects his relationships.  Judgment is poor at times, both by history and observation.  Social impairment is significant and results in no friends outside of family and group therapy.  He is estranged from some family members.  

In an April 2010 letter, R.K.F. noted the veteran admitted to thoughts of suicide without plan or intent.  He noted the Veteran's condition appeared to have gradually worsened over time.  Sleep is poor with nightmare related to Vietnam.  He remained hypervigilant and startles easily.  Anger is an ongoing problem and it affects all personal and family relationships.  The ability to focus and concentration is poor and has worsened over time.  He is estranged from several family member, including siblings.  He really has no social relationships outside of family and group therapy members.  Short term memory is poor and he feels it is getting worse.  Insight is fair but judgment is often poor.  When he becomes angry his ability to read social cues and situations is extremely poor.  He was assigned a GAF score of 51 and 52 as the highest in the past year.  

The Veteran was afforded another VA examination in July 2010.  He reported he has been with his wife since 1986 and that the marriage is okay.  He has three children with whom he has a close relationship.  He reported he socializes with his children and grandchildren often.  Most of his socialization is with his family but at times he socializes with friends from their church.  He reported he gets involved in swimming and boating.  Psychiatric examination showed he was appropriately dressed.  Psychomotor activity, thought process and content, and speech were unremarkable.  He was cooperative and friendly.  Affect was appropriate.  He reported his mood changes depending on who he is with.  He was able to do serial sevens and could spell a word forward and backward.  He was oriented times three.  There were no delusions and he could understand the outcome of behavior.  His intelligence was average.  He understands he has a problem.  He reported he does not sleep well.  He denied hallucinations.  He had no inappropriate behavior, no obsessive or ritualistic behavior no panic attacks, no homicidal thoughts, no suicidal thoughts and no episodes of violence.  He could maintain his hygiene.  Remote and recent memory were normal.  The examiner noted he had recurrent and intrusive distressing recollection of Vietnam, persistent avoidance of stimuli associated with the trauma, and persistent symptoms of arousal.  He was assigned a GAF score of 58.  The examiner noted that the Veteran's PTSD was of mild intensity when he worked full time and since retirement he has dealt with more intrusive thoughts that have impacted his ability to sleep.  His PTSD appears to have been stabilized in the past few years.  The examiner noted there was no total occupational and social impairment due to PTSD and no reduced reliability and productivity.  There was occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to PTSD symptoms.

The Board notes that the Veteran displays symptoms of PTSD that include depression, impairment of short-term memory and concentration, disturbances of mood, depression, poor sleep, anger, irritability, sleep impairment, nightmares, anger issues, isolation behaviors, agitation, hypervigilance, intrusive thoughts and startle response which result in deficiencies in such areas as work, and interpersonal relations with family.  The Board finds, however, that the evidence does not present a basis for a higher disability evaluation.  The appellant has been noted to be well oriented and cooperative.  Speech is not disturbed and thinking has been described within normal limits with nothing bizarre or unusual.  There is no evidence of symptoms such as auditory or visual hallucinations, or delusional content.  No atypical psychomotor activity has been noted.  While at times judgment was noted to vary from good to poor, insight was most often proper.  Although the Veteran has indicated that he has had suicidal thoughts, there is no evidence of any intent or plan.  He has been consistently observed to be appropriately dressed and well groomed.  The treatment and evaluation documents are remarkably silent for complaints of panic attacks.  We find that the uniform clinical records, which include his complaints, are far more probative than his statement in support of a claim for higher monetary benefits.

The Board observes that the Veteran's GAF scores have been determined to be between 50 and 72 during the appeal period.  This comports with moderate to serious impairment in social and occupational functioning and is consistent with the level of psychiatric impairment contemplated by the currently assigned 50 percent evaluation.  Although a GAF score does not fit neatly into the rating criteria, a GAF score is evidence of general functioning.  In reviewing the GAF scores along with the clinical findings, it is found that they are consistent with no more than reduced reliability and productivity warranting a 50 percent disability evaluation.

The Board finds that the Veteran's service-connected PTSD has not worsened to the extent that the criteria for the 70 percent evaluation are met.  In this regard, the evidence does not demonstrate symptomatology such as obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  The evidence also does not suggest that the appellant's PTSD symptoms are of such severity to warrant a 100 percent schedular rating at this time.  Despite the evidence of psychiatric impairment currently demonstrated, the evidence shows that the Veteran has been oriented at all times, and that his attitude with examiners has been cooperative.  Speech is shown to be normal.  As noted previously, there is no evidence of a thought disorder or any delusions.  There is no significant evidence of suicidal ideation, near-continuous panic, impaired intellectual functioning, impaired judgment, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, untoward memory loss, or substantial loss of insight or impulse control for which a total rating is warranted.  Although there is some report of suicidal ideation, there is no intent or plan and the constellation of symptoms do not otherwise warrant a higher evaluation.

The Board recognizes that the evidence shows that the Veteran tends to have isolative tendencies and socializes mainly just with family even if he is estranged from some.  However, the evidence of record does not establish that he has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant an evaluation in excess of 50 percent.  Indeed, he retired as a fireman after 30 years of service and has been with his wife for a long period of time.  The Board accepts that the Veteran's impairment is subject to change, but the broad range of disability remains that contemplated by the 50 percent disability evaluation.

The Board points out that the evaluations show PTSD symptoms are no more than moderate to serious on the GAF scale.  For the foregoing reasons, the Board finds that the overall symptoms exhibited by the Veteran due solely to PTSD are moderate to serious with no more than reduced reliability and productivity characteristic of rating criteria warranting no more than the currently assigned 50 percent rating.  Accordingly, the Board concludes that the Veteran does not meet or more nearly approximate the level of disability required for an evaluation in excess of 50 percent for PTSD.

The Veteran is competent to assert that his symptoms are worse.  In this regard, the Board cognizes that a layperson is competent to describe what comes to him or her through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Federal Circuit has held that lay assertion is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  To the extent that the appellant asserts that his service-connected PTSD is more severely disabling, the Board points out that the findings on the 2005, 2007 and 2010 VA medical examinations and the VA outpatient clinical data do not establish that the Veteran has more severe disability in this regard.  The Board thus finds the clinical evidence to be more probative and credible of the severity of his PTSD.  He functions independently and appropriately for the most part, and there is no indication of symptoms such as obsessional rituals, impaired impulse control, or neglect of appearance.  The Board notes that we have considered the clinical evidence, evaluation examination, pleadings and lay evidence.  The preponderance of the evidence is against a higher evaluation.  Therefore, a higher disability rating is not warranted.

Moreover, the Board has also considered whether a higher rating for PTSD is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b) (1) (2010) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected disability has resulted in marked interference with employment or necessitated hospitalization.  In fact, the Board finds that the rating assigned is precisely that contemplated for this disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered the  holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a TDIU either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, the evidence is clear that the Veteran is currently unemployed due to retirement and that he was eligible for retirement by either age or time at the job.  There is no evidence suggesting that the Veteran's unemployment is due to his PTSD.  As such, the Board finds that Rice is inapplicable in the present case.  

In summary, after a thorough review of all evidence, the Board finds that the preponderance of the evidence is against the claim for a higher rating for PTSD.  As such, the benefit of the doubt doctrine is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).


ORDER

A disability rating in excess of 50 percent for PTSD is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


